Luke, J.
1. Where an automobile is sold with warranty of quality, and the automobile delivered' by the seller does not correspond with the warranty, the correct measure of damages is the difference between the contract price and the actual value of the' automobile when and where delivered. Oxford Knitting Mills v. Wooldridge, 6 Ga. App. 301 (64 S. E. 1008). . ,
2. Under the pleadings in this case the court did not err in sustaining objection to the admission of garage bills and receipts for team hire, claimed to be money expended while the automobile was out of repair.
3. No error of law appears; and the verdict, which has the approval of the trial judge, is fully supported by the evidence.

Judgment affirmed.


Wade, C. J., and Jenlans, J., concur.

Complaint; from city court of Atlanta—Judge Reid. June 14, 1918.
William A. Fuller, for plaintiff in error.
Anderson, Rountree & Crenshaw, contra: